


109 HR 4981 : Dam Safety Act of

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 4981
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To amend the National Dam Safety Program
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Dam Safety Act of
			 2006.
		2.National dam
			 inventorySection 6 of the
			 National Dam Safety Program Act (33 U.S.C. 467d) is amended to read
			 as follows:
			
				6.National dam
				inventoryThe Secretary of the
				Army, acting through the Chief of Engineers, shall maintain and update
				information on the inventory of dams in the United States. Such inventory of
				dams shall include an assessment of each dam based on inspections completed by
				either a Federal agency or a State dam safety
				agency.
				.
		3.National dam
			 safety programSection 8(b)(1)
			 of the National Dam Safety Program Act (33 U.S.C. 467f(b)(1)) is amended by
			 striking and target dates to and inserting performance
			 measures, and target dates toward effectively administering this Act in order
			 to.
		4.Authorization of
			 appropriationsSection 13 of
			 the National Dam Safety Program Act (33 U.S.C. 467j) is amended to read
			 as follows:
			
				13.Authorization of
				appropriations
					(a)National Dam
				Safety Program
						(1)Annual
				amountsThere are authorized
				to be appropriated to FEMA to carry out sections 7, 8, and 11 (in addition to
				any amounts made available for similar purposes included in any other Act and
				amounts made available under subsections (b) through (e)) $6,500,000 for fiscal
				year 2007, $7,100,000 for fiscal year 2008, $7,600,000 for fiscal year 2009,
				$8,300,000 for fiscal year 2010, and $9,200,000 for fiscal year 2011. Such sums
				shall remain available until expended.
						(2)Allocation
							(A)In
				generalSubject to subparagraphs (B) and (C), for each fiscal
				year, amounts made available under this subsection to carry out section 8 shall
				be allocated among the States as follows:
								(i)One-third among
				States that qualify for assistance under section 8(e).
								(ii)Two-thirds among
				States that qualify for assistance under section 8(e), to each State in
				proportion to—
									(I)the number of dams
				in the State that are listed as State-regulated dams on the inventory of dams
				maintained under section 6; as compared to
									(II)the number of
				dams in all States that are listed as State-regulated dams on the inventory of
				dams maintained under section 6.
									(B)Maximum amount
				of allocationThe amount of funds allocated to a State under this
				paragraph may not exceed 50 percent of the reasonable cost of implementing the
				State dam safety program.
							(C)DeterminationThe
				Director and the Board shall determine the amount allocated to States.
							(b)National dam
				inventoryThere is authorized
				to be appropriated to carry out section 6 $650,000 for fiscal year 2007,
				$700,000 for fiscal year 2008, $750,000 for fiscal year 2009, $800,000 for
				fiscal year 2010, and $850,000 for fiscal year 2011.
					(c)ResearchThere is authorized to be appropriated to
				carry out section 9 $1,600,000 for fiscal year 2007, $1,700,000 for fiscal year
				2008, $1,800,000 for fiscal year 2009, $1,900,000 for fiscal year 2010, and
				$2,000,000 for fiscal year 2011. Such sums shall remain available until
				expended.
					(d)Dam safety
				trainingThere is authorized
				to be appropriated to carry out section 10 $550,000 for fiscal year 2007,
				$600,000 for fiscal year 2008, $650,000 for fiscal year 2009, $700,000 for
				fiscal year 2010, and $750,000 for fiscal year 2011.
					(e)StaffThere is authorized to be appropriated to
				FEMA for the employment of such additional staff personnel as are necessary to
				carry out sections 8 through 10 $700,000 for fiscal year 2007, $800,000 for
				fiscal year 2008, $900,000 for fiscal year 2009, $1,000,000 for fiscal year
				2010, and $1,100,000 for fiscal year 2011.
					(f)Limitation on
				use of amountsAmounts made available under this Act may not be
				used to construct or repair any Federal or non-Federal
				dam.
					.
		
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
